One-minute speeches (Rule 150)
The next item is one-minute speeches on matters of political importance.
(RO) Mr President, there has been much discussion in this Parliament recently about the inadequate operation of the food supply chain in Europe and a report has even been approved on this subject. I will give you some examples published today in Romania of the customs prices for intra-Community imports, compared with their prices on the store shelf.
Potatoes are imported at an average price of 15 eurocents per kilogram and reach the store shelf at 80 cents per kilogram. Sugar is purchased for 50 eurocents and reaches the store shelf at EUR 1.15. Poultry meat is purchased at EUR 1.25 and sold in stores at an average price of EUR 2.10 per kilogram.
The same newspaper which published these statistics showed that the price of potatoes rose by 45% last year, whereas the price of gold increased only by 40%. This absurd situation must be stopped and I believe that the European Commission and European Parliament need to seek solutions to this.
(RO) Mr President, the number of areas in the world affected by climate change or natural disasters is steadily increasing. The most recent example is the tragic situation in Japan.
The European Union's common agricultural policy must respond to these challenges, not to mention guarantee food security, as a global strategic problem.
The growth in population size creates the need for a larger volume of food, but we have an ever-growing shortage, based on the available supply. Since the right to food is a basic right, food security is and must remain one of the European Union's priorities. The strategies implemented as part of the common agricultural policy must be backed up by an appropriate budget which will meet these challenges.
I think that the budget allocated to the common agricultural policy must remain at least at its current level or even be adapted to accommodate the new increased needs resulting from these natural disasters, which have no respect for borders or nationality, but only perhaps for geographical area.
Mr President, I would like to take this opportunity to stress the importance of the prevention of cardiovascular diseases, since they cause almost 2 million deaths per year in all 27 Member States. In some countries, like my country, Romania, this amounts to 50% of all deaths. The treatment of such chronic diseases also represents a significant financial burden for healthcare systems, estimated at some EUR 92 billion a year for the whole EU.
We need to make further efforts to promote healthy lifestyles and raise awareness of cardiovascular diseases. We, as Members of the European Parliament, should communicate better with citizens on the dangers of alcohol abuse, unhealthy diets and lack of physical activity. This is the only way can manage to lower the incidence of cardiovascular diseases amongst EU citizens, and hence the negative impact on national health budgets.
(ES) Mr President, the serious accident at the Fukushima nuclear plant has called into question the supposed renaissance of nuclear energy.
For years, a large-scale media campaign has been trying to push the belief that nuclear energy was the only solution to the energy supply and climate change problems threatening our future. Nothing could be further from the truth.
To date, the four fundamental problems of nuclear energy - high costs, safety, waste and the risk of proliferation - that already led to its failure in the 1980s have yet to be satisfactorily solved.
For all the above reasons, it is necessary to enter a phase of progressive closure and dismantling of nuclear plants, starting with those that have already had serious accidents, such as the Vandellós II plant in Catalonia and those that are nearing the end of their useful life. At the same time, we must increase energy efficiency, responsible energy consumption and investment in renewal energy sources.
(PT) Mr President, the European Union's policies are threatening social and labour rights, leading to protests and conflicts. That is what happened last weekend in Portugal. Around 300 000 workers took part in the demonstration, organised by the General Confederation of Portuguese Workers (CGTP). It was a sea of people, indignation and revolt that flooded the streets of Lisbon, coming from all corners of Portugal. It was a national response of organised struggle, demonstrating that workers, women, young people and retired people are tired of being the victims of policies dictated by the interests of large, national and European economic and financial groups.
They are determined to fight for another policy, in which the crisis is not a pretext for more unemployment, less job security, more frozen salaries and pensions, further cuts to low salaries and benefits, and for increased prices and taxes for those who live off the fruits of their labour.
It was a 'no' to the Stability and Growth Pact and the capitalist policies that the European Union and the governments have been promoting without ever taking anything from capital, whilst facilitating increases to its income and profits. It is a struggle for which we feel combative and committed solidarity.
(IT) Mr President, ladies and gentlemen, I believe that none of us has any doubt, we have had enough: as far as Turkey is concerned, the European Union must stop talking and take action.
The arrest of the orthodox Christian patriarch that took place on Christmas Day because he was celebrating Mass in a church in the occupied part of Cyprus was not enough, and neither was the arrest of nine journalists on 3 March enough to persuade Baroness Ashton to take action over Turkey in agreement with President Van Rompuy. Now, however, I do not think that even they are in any more doubt following the arrest of four members of the European Parliament and a bishop representing orthodox Christians in the European Union by Turkish security forces in the occupied part of Cyprus. We clearly cannot continue to take slaps in the face from Turkey; simply stopping the procedures for EU membership is not enough as a counter-measure.
We must have the courage and strength to make it clear to that government once and for all that either it must comply with the observance of treaties, human and civil rights and freedoms, or the European Union must have the courage to break off all diplomatic and trade ties.
(HU) Mr President, ladies and gentlemen, less than two weeks ago, on 11 and 12 March, the presidium of the Jobbik Movement for a Better Hungary held transferred meetings in Transylvania, Székely Land and Târgu Mureş. Besides stating our belief in the importance of Székely territorial autonomy, we announced the Central European, European Platform, which would represent a great step towards Romanian-Hungarian reconciliation. As for me, after the presidium meeting I visited the Érmellék area of Partium. I gave a lecture in Valea lui Mihai, where the desire of the approximately 3 to 400 000 Hungarians living in Partium to preserve their identity as Hungarians and have their children educated in the Hungarian language showed itself with elemental force. They want autonomy. This concerns so many people that I would like to ask Parliament to find an occasion where we could schedule a sitting, an agenda item, where we could discuss the matter of the autonomy of both Székely Land and Érmellék.
(HU) Mr President, ladies and gentlemen, in commemoration of the revolution and war of independence of 1848-49, Hungarians all over the world celebrated their national holiday on 15 March. Our poet of world renown, Sándor Petőfi, gave his life for freedom in 1849. On 20 March, the anniversary of his death, we commemorated another great figure of the war of independence, Governor Lajos Kossuth, father of Hungarian parliamentary democracy, who spent half of his life in foreign exile. It is a symbolic testimony to our people's love of freedom that our two national radio stations bear the very names of Lajos Kossuth and Sándor Petőfi. In one of his outstanding poems, our freedom-fighter and poet honours the memory of those heroes "Who died for you, sacred world freedom!” It was this revolutionary spirit of world freedom that infused young Hungarians back in that day, and it is this spirit in which a freedom-loving Europe is standing up for revolutionary Arab youths and for all peoples of the world who are fighting for freedom.
(RO) Mr President, the Romanian Government has adopted, by establishing liability, a new Labour Code which infringes Romanians' right to social protection. The reason given for this new code is the need to make the market flexible and create new jobs. However, no one, neither trade unions nor employers, has asked for this amendment to be made to the old code. They even disagree with the new measures.
The reality is that the Labour Code promoted by the government is not aimed at introducing flexibility, but at strongly politicising the public sector and striking a hard blow against employees through provisions such as getting rid of collective labour agreements and trade unions' rights, as well as making collective redundancies without any compensation payments. This means that the government is victimising the very people who are working and supporting, through their work, the desperate efforts to overcome the crisis.
(BG) Mr President, a good idea was discussed a few days ago in the Committee on Civil Liberties, Justice and Home Affairs about improving the mechanism for assessing the countries in the Schengen area in terms of how they apply the Schengen acquis, as well as the progress made by the countries applying to join the Schengen area.
However, the criteria must be clear and apply to all, and not get confused with abstract, moralistic criteria or become politicised. For instance, the levels of corruption must be monitored for candidate countries.
It is very important for corruption to be sought out and exposed, but it may be difficult for this process to be carried out objectively in each country separately. In other words, we should not allow any subjectivity when we are trying to improve the assessment mechanism. This is why sanctions are also provided for. Some of them may be of a financial nature. A great deal of precision is required.
Therefore, candidate countries must prepare themselves thoroughly, otherwise, they face the threat of delay. Those countries which are in the Schengen area but have failed the assessment need to be aware that their membership may be frozen in keeping with the sanctions.
- (SK) Mr President, much time has passed since the Second World War, but surely not enough for us to forget all the horrors of that period.
I therefore cannot understand how there can be people in Europe today constructing memorials to fascist criminals. On 14 March, a community club of some kind in Košice unveiled a bust of János Esterházy - a war criminal condemned to death in 1947 for collaborating with fascism. They unveiled a bust of a criminal who welcomed the fascist troops invading Košice. He openly proclaimed collaboration with the Nazis, declaring, and I quote: 'I have had anti-Jewish beliefs from a very young age, and I will have them to my dying day.'
Ladies and gentlemen, this blatant provocation is, in my view, all the more unfortunate for the fact that this celebration of a military war criminal included a speech from the Hungarian consul - a diplomat of the country now holding the Presidency and speaking in many forums on behalf of all of us, and also on behalf of the entire EU.
(BG) Mr President, ladies and gentlemen, I am taking the floor so that I can draw your attention to a complex problem which unfortunately affects every single Bulgarian citizen, namely, the daily racketeering which the banks engage in against consumers.
It is ridiculous that some banks in Bulgaria make charges when money is both deposited and withdrawn. I recently fell victim to the insane pressure exerted by banks and had funds illegally frozen in my account. It transpired with this incident that I did not have any legal grounds for making a protest.
Legislation is not strictly regulated. Due to strong lobbying from the banking sector or the weak show of political will, it turns out that the government does not get involved in the bilateral contract between the customer and bank. Everyone can also clearly see the lack of equality between the partners in this contract.
The problem, as far as I see it, is that competition has not created acceptable market conditions and I think that the government needs to get involved. I call for the quicker introduction of SEPA and for creating a clear framework for controlling the banks. I hope that the banks will then pay more attention to their customers and look after them better because, at the moment, they are simply a daily target for racketeering.
Mr President, we were discussing consumer rights earlier on. One right which EU consumers are entitled to is that of food security and safety. They expect food coming into the European Union to be produced according to the same high standards as food produced internally. Unfortunately, that cannot be guaranteed. No lesser authority than the European Court of Auditors said recently that 'certain standards, mainly on animal welfare, imposed on EU farmers cannot be imposed on producers of imported meat'. That is a damning indictment, especially as it also points out that as little as 2% of food coming in can actually be tested, in marked contrast to the situation within Europe where every animal is traceable from farm to fork.
In view of that, it seems foolhardy to be pursuing a Mercosur agreement, especially as the Swedish Institute for Food and Technology pointed out that the carbon footprint of Brazilian beef can be 35 times higher than that of Irish beef.
(ES) Mr President, many experts are saying that the next crisis could be an energy crisis and that, moreover, we are not doing what is necessary to prevent it or that we are not doing it fast enough to prevent it.
The World Wide Fund for Nature is calling for all of us to make a small gesture toward sustainability this Saturday. Many Europeans will turn out their lights for an hour and many public administrations too. That is not enough.
Europe cannot remain dependent on energy sources that do not belong to it and are far away, or on unsecure energy sources. We must help the Member States to build an energy model in which renewable energy sources are the heart of the new mix.
We must also help to raise awareness of new patterns of consumption because, without any doubt, renewable energy and efficiency are the keys to future sustainability.
Finally, I should like to call on all the Member States of the Union to join the call, the desire of five Member States - including Spain - to reduce CO2 emissions by a further 30%. That way we would demonstrate that Europe, as well as being a leader in terms of freedom and rights, is also a leader in terms of its commitment to the planet's sustainability.
Mr President, I am sorry to inform you at this late hour that this afternoon a group of Estonian cyclists were kidnapped by armed men in Lebanon's eastern Bekaa Valley. The Estonians had crossed into Lebanon from Syria earlier in the day and were intercepted at about 17.30 by armed men in three vehicles with no licence plates. There is no information at the moment as to who kidnapped the cyclists or whether the incident was politically motivated. However, the Bekaa Valley is a stronghold of the Islamist Hezbollah movement.
I would like to plead with Baroness Ashton, despite her constant and necessary involvement in Libya, to help resolve the situation. It is a challenge for the established European External Action Service to provide for smaller Member States to help the citizens of the EU in distressing situations such as this.
(HU) Mr President, ladies and gentlemen, there are currently 30 million blind and visually impaired people living in Europe. Have you ever thought about how they must face unresolved situations even while on a common shopping errand? In many cases they are unable to determine the nature of a product by holding a simple box or bottle in their hands. If they take it off the shelf, they do not know what they are holding in their hands, even though without a doubt they, too, have the right to lead independent and safe lives.
Therefore together with five of my fellow Members from four groups I would like to encourage you to urge manufacturers of industrial products to affix Braille labels to their containers on a voluntary basis. I would also like to ask my fellow Members to support with their signatures Declaration 14/2011, which deals with this issue.
(HU) Mr President, in rivalries, the parties involved have always found people to blame, whom they declared responsible for the injuries suffered. I would like to draw your attention to one such case. Count János Esterházy was interned at the end of World War II, first by the Nazis and then, during the communist occupation, by the Soviets as well. In the Czech Republic and Slovakia he is still regarded as a war criminal, while, Mr Paška, the Russian Supreme Court already annulled his sentence in 1993, and the Polish head of state awarded him the prestigious Polonia Restituta Order two years ago on this very day.
Esterházy assisted in the escape of hundreds of Jews, Czechs, Slovaks and Poles, and he was the only member of the Slovak parliament, Mr Paška, who voted and raised his voice against the anti-Jewish laws in 1942. The joint building of a united Europe could begin after the ruins of World War II had been cleaned up, which included the rehabilitation of personages such as Esterházy. It is up to us to clean up the remaining ruins.
(PL) Mr President, in order to say that a given country meets the requirements for a mature democracy, it is not enough to say that elections to representative bodies, including and in particular the parliament, are held there in line with the principles of universality, secrecy, equality and fairness. It is also essential to be able to say that the rights of minorities are respected in the country. I think that the Chamber in which we are holding our debates today is the most appropriate place to remind Members of the fact that on 17 March the Parliament of the Republic of Lithuania amended its Education Act. In its amended form, the Act unfortunately appears to use administrative methods to violate the rights of minorities, including the Polish minority in this instance, by endeavouring to assimilate people who belong to the Polish minority under duress which is, as it were, imposed by the state.
Suffice it to say that the Education Act means an identical teaching programme will be imposed on all schools, including those where the only pupils are those from national minorities. It increases the number of compulsory subjects taught in Lithuanian. Under the pretext of 'optimisation of the school network', national minority schools, including Polish schools, are to be closed in small towns, and only Lithuanian schools are to remain there. The Act violates international conventions ratified by Lithuania.
It is worth noting that various individuals have spoken about this matter many times. I think that the European Parliament is the appropriate forum to speak out about such matters, and to call for the fundamental rights of national minorities to be respected.
That concludes this item.